Citation Nr: 0811573	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  07-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connections for rheumatoid arthritis 
(claimed as bilateral ankle injury with amputation of the 
right lower leg).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The claimant had active duty for training from April 1965 
through June 1965; the extent of his reserve service prior to 
that duty for training is not verified.  This appeal comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to service connection.  
 
The veteran, in his January 2007 substantive appeal, 
requested a hearing before the Board.  A Travel Board hearing 
was scheduled in June 2007, but the veteran requested that 
that hearing be rescheduled.  The Travel Board hearing was 
rescheduled for December 2007, but the veteran, who had been 
hospitalized, requested that that hearing be postponed.  The 
Travel Board hearing was rescheduled to March 2008.  Prior to 
the date of the hearing, the veteran submitted a withdrawal 
of his appeal, as discussed below, and canceled the scheduled 
hearing.  


FINDINGS OF FACT

1.	The claimant in this case had active duty for training 
from April 1965 to June 1965.

2.	On February 28, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, with a cover letter from his authorized 
representative, that a withdrawal of this appeal is 
requested, and the RO forwarded that communication to the 
Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal.  This withdrawal of the claimant's appeal, which 
included withdrawal of his request for a hearing before the 
Board, and his cancellation of his Travel Board hearing 
request, was received by the Board in March 2008.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


